Citation Nr: 1619950	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-09 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disorder, to include gastroenteritis and gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected disabilities.  

3.  Entitlement to service connection for a duodenal ulcer or residuals thereof, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1980 to September 1992, and had active service with the Army National Guard from August 2008 to September 2009.  The Veteran had service in the Southwest Asia Theater from September 2008 to August 2009.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Although the Veteran's September 2009 claim was for GERD, the July 2010 rating decision characterized the Veteran's claim as a petition to reopen the previously denied claim of entitlement to service connection for gastroenteritis.  The two disorders are distinct medical conditions affecting different parts of the body.  Nevertheless, on the Veteran's March 2013 VA Form 9, he indicated he was appealing his claim for gastroenteritis (claimed as GERD).  Accordingly, the Board has characterized the Veteran's service connection claim as one for a gastrointestinal disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The Veteran had a hearing before the undersigned Veterans' Law Judge in August 2015.  A transcript of that proceeding has been associated with the claims file.

The record reflects that after the final Supplemental Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board.  A subsequent SSOC is not necessary, as set forth in 38 U.S.C.A. § 7105 (e) (West 2014).

The issues of entitlement to service connection for a gastrointestinal disorder and a duodenal ulcer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The December 1992 rating decision that denied the Veteran's claim of service connection for gastroenteritis was not appealed, nor was new and material evidence received during the appeal period.

2.  The evidence received since the December 1992 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a gastrointestinal disorder.


CONCLUSIONS OF LAW

1.  The December 1992 rating decision that denied the Veteran's claim of entitlement to service connection for gastroenteritis is final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

2.  New and material evidence has been received; thus, the claim of entitlement to service connection for a gastrointestinal disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As discussed in more detail below, sufficient evidence is of record to grant the petition to reopen the Veteran's claim of entitlement to service connection for a gastrointestinal disorder.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Petition to Reopen

In September 1992, the Veteran filed a claim for service connection for gastroenteritis.  A December 1992 rating decision denied the Veteran's claim on the grounds that the Veteran was treated for the condition prior to service, and his in-service manifestations of the condition were acute and transitory without permanent residuals.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2015).

In September 2009, the Veteran filed a claim of entitlement to service connection for GERD.  The RO treated the Veteran's claim as a petition to reopen the previously denied claim for gastroenteritis.  A July 2010 rating decision reopened the Veteran's claim but denied it on the merits, finding that gastroenteritis was not incurred in or aggravated by service.  The Veteran appealed the decision.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

A new theory of causation for the same disease or injury that was the subject of a previously denied claim is not a new claim and is instead a claim to reopen.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  Therefore, new and material evidence is still required to reopen in such instances.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2007).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

The evidence of record at the time of the December 1992 rating decision included service treatment records.  The claim was denied on the grounds that the Veteran was treated for viral gastroenteritis prior to service and that his in-service manifestations of the condition were acute and transitory and did not result in any permanent residuals.

Since the December 1992 rating decision, evidence added to the record includes a June 2010 VA examination report diagnosing the Veteran with GERD, a transcript of the Veteran's August 2015 Central Office Hearing, and a November 2015 opinion from Dr. A. M. G. discussing the effect of nonsteroidal antiinflammatory drugs (NSAIDs) on the Veteran's gastrointestinal system.  Additionally, the Veteran submitted written statements indicating his current gastrointestinal disorder was caused by his use of NSAIDs to treat his service-connected disabilities.  

This evidence is new, as it was received by VA after the issuance of the December 1992 rating decision and could not have been considered by prior decision makers.  Moreover, it is material, as it addresses elements found lacking in the prior rating decision, specifically as to current nature of the Veteran's gastrointestinal disorder and its relationship to the Veteran's military service or his service-connected disabilities.  Moreover, the evidence could trigger the Secretary's duty to assist.  Shade, 24 Vet. App. at 118.  

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for a gastrointestinal disorder is warranted.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for a gastrointestinal disorder is warranted; to this extent only, the appeal is granted.


REMAND

The Veteran asserts that his duodenal ulcer and GERD disabilities are due to nonsteroidal antiinflammatory drugs (NSAIDs) used to treat his service-connected migraines, ulnar nerve damage, and back pain, during and since service.  See February 2010 statement, June 2010 VA examination report, and June 2011 Notice of Disagreement.  Although the theory of secondary service connection has been raised by the Veteran in these statements, he has not been afforded proper VCAA notice regarding how to substantiate a service connection claim on a secondary basis.  The AOJ should provide the Veteran such notice on remand.

During the August 2015 hearing, the Veteran testified that he received care for his claimed disabilities from Dr. E. (no first name provided) and Dr. V. C.  See Hearing Transcript, pp. 7-8.  Records from these providers have not been associated with the claims file.  On remand, the AOJ should attempt to obtain these records.

The Veteran was provided general VA medical examination in June 2010.  The examiner noted the Veteran's treatment for a duodenal ulcer in October 2006.  Although the Veteran submitted a positive nexus opinion from Dr. A. M. G., linking his duodenal ulcer to the use of NSAIDs for his service-connected disabilities, the June 2010 VA examiner found that the Veteran had no residuals from his 2006 duodenal ulcer.  Accordingly, that finding raises the question of whether the Veteran has had a current disability diagnosed during, or proximate to, the current appeal.  Thus, further medical clarification must be obtained.

Regarding GERD, the June 2010 VA examiner noted a diagnosis of acid reflux by history.  A diagnosis of disability "by history" does not typically indicate the presence of the disability at the time of the examination.  Moreover, Dr. A. M. G.'s opinion did not address the Veteran's acid reflux disease.  Given the outstanding medical records and lack of concrete diagnosis and nexus opinion, the Board finds a new VA examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice as to how to substantiate a claim for secondary service connection.

2.  Request that the Veteran provide or identify any pertinent evidence not already of record, to include records from Walter Reed Army Medical Center, Dr. E., Dr. C. V., and any other medical provider who treated him for his claimed duodenal ulcer and GERD.  After obtaining any necessary contact information and authorization from the Veteran, obtain copies of any outstanding treatment records from any provider identified by the Veteran, as well as outstanding VA treatment and evaluation records relating to the Veteran's duodenal ulcer and GERD.  All records secured should be associated with the claims file.

3.  Thereafter, schedule the Veteran for a VA examination and opinion concerning his claimed duodenal ulcer and gastrointestinal disabilities.  Any indicated studies or diagnostic tests should be performed.  Following physical examination of the Veteran and review of his pertinent medical history and lay statements, the examiner should provide an opinion on the following:  

a.  Identify any diagnosed gastrointestinal disorder present from September 2009, to include gastroenteritis and GERD.

b.  State whether it at least as likely as not (50 percent probability or more) that the Veteran's duodenal ulcer and any diagnosed gastrointestinal disorder had their onset during a period of active service, or are otherwise related to the Veteran's active service.

c.  State whether it is at least as likely as not (50 percent probability or more) that the Veteran's duodenal ulcer and any diagnosed gastrointestinal disorder were caused by his service-connected disabilities or treatment thereof, to include his use of NSAIDs.

d.  State whether it is at least as likely as not (50 percent probability or more) that the Veteran's duodenal ulcer and any diagnosed gastrointestinal disorder were chronically aggravated by his service-connected disabilities or treatment thereof, to include the use of NSAIDs.  

Note that aggravation means that the non-service-connected disability underwent a chronic worsening beyond its natural progression due to the service-connected disability.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  The examiner's attention is directed to Dr. A. M. G.'s November 2015 opinion.  

The underlying reasons for any opinion expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Review the examination report for compliance with the Board's directives.  If necessary, any corrective action should be undertaken prior to recertification to the Board.

5.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


